Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2019

                                      No. 04-18-00978-CV

 Ricardo S. GUERRA, Rocio R. Guerra, Laura Monreal, Alberto Monreal and SATX Guardian
                                Transportation, LLC,
                                      Appellants

                                                 v.

                                     Eva N. VILLANUEVA,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-14708
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        On January 2, 2019, the trial court clerk filed a notification of late record stating the
clerk’s record was not filed because appellant has failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court